Plaintiff has filed his assignment of errors and has attached thereto a transcript of the testimony of J. Henry Mumblo, the plaintiff, and in addition, he has filed a motion for leave to have this transcript certified by the official reporter and when so certified to have it made a part of the record in this appeal.
I have examined the assignment of errors and endorsed my refusal thereon.
In addition to the viewing of the premises at the request of the parties, there was credible evidence which contradicted the claims of the plaintiff, whose claims and testimony in support thereof were not credible.
   The transcript which plaintiff moves to have certified and then made a part of the record and this statement does not present all of the evidence material to the errors assigned and the motion to have the evidence certified and made a part of the record is denied in accordance with the provisions of section 349 of the Practice Book (1934).